DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 11/8/2021.  Claims 1-10 and 12-17 are pending for consideration in this Office Action.

Response to Amendment

The objections to the claims have been withdrawn in light of the amendments filed. The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 and 12 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenji (JPH11301255A) in view of Shinoki (JP2008081078A).

Regarding Claims 1 and 12, Kenji teaches a vehicle heating and cooling system [fig 2] comprising: 
at least one battery [implicit at 0027 where one skilled in the art would conclude that the electric motor that drives second compressor 11 must have a battery i.e. electric power];
a vehicle evaporator coil [6; 0025];
a vehicle HVAC user interface [35; 0019];
a vehicle compressor [1; 0025];
an auxiliary compressor [second compressor 11; 0028];
a vehicle compressor coil [3; 0027];
an auxiliary compressor coil [13; 0028]; 
an auxiliary control valve array [53, 54, 55, 56] configured to operate in vehicle and auxiliary modes, 
where in the vehicle mode, the vehicle compressor [1] is operatively connected to the vehicle evaporator coil [6] and to the vehicle compressor coil [3] and the auxiliary compressor [11] and the auxiliary compressor coil [13] are disconnected from the vehicle evaporator coil [6; 0025; where configurations are described whereby the compressor 1 provides coolant to evaporator 6 constituting a vehicle mode and the disconnect of the auxiliary compressor and auxiliary compressor coil is realized when valves 53, 54 and 55 are closed]; and
in the auxiliary mode, the vehicle compressor [1] and vehicle compressor coil [3] are disconnected from the vehicle evaporator coil [6] and the auxiliary compressor [11] is operatively connected to the vehicle evaporator coil  and to the auxiliary compressor coil [0028; where configurations are described whereby compressor 11 provided coolant to evaporator 6 constituting an auxiliary mode and the disconnect of the vehicle compressor and vehicle evaporator coil is realized when valve 56 is closed];

Whereas as Kenji implicitly teaches a battery, Kenji does not explicitly teach wherein the auxiliary compressor is operatively connected to the at least one battery.
However, Shinoki teaches a vehicle air conditioner [0001] having wherein an auxiliary compressor [at least the compressor of sub air conditioner 1] is operatively connected to the at least one battery [2;  0009] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. advantageously having a dedicated power source directed to the sub air conditioning system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kenji to have wherein the auxiliary compressor is operatively connected to the at least one battery in view of the teachings of Shinoki where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. have a dedicated power source directed to the sub air conditioning system.
For Clarity, in regard to Claim 12, the method as claimed is carried out during the normal operation of the apparatus of Kenji, as modified above.


    PNG
    media_image1.png
    514
    827
    media_image1.png
    Greyscale


Drawing I


Regarding Claims 2 and 13, Kenji, as modified, teaches the invention above and Kenji teaches a vehicle internal combustion engine [2; 0028] and where the auxiliary compressor [11] is not mechanically connected to the vehicle engine [2; 0016; where the auxiliary compressor 11 is connected to a battery…where the battery is implicitly taught at 0022 where it is disclosed that the driving source of the auxiliary compressor is an electric motor].
For Clarity, in regard to Claim 13, the method as claimed is carried out during the normal operation of the apparatus of Kenji, as modified above.

Regarding Claim 3, Kenji, as modified, teaches the invention above and Shinoki teaches a vehicle battery [8; 0013] and a control system [at least the control circuit described in 0011] configured to operatively connect the vehicle battery [8] to the vehicle compressor [at least the compressor of the main air conditioner; 0010; 0011; where the control circuit when the switch is on and switched to IG the vehicle battery is connected to the compressor of the main air conditioner and where the limitation appears to be claimed in the alternative] 

Regarding Claim 14, Kenji, as modified, teaches the invention above and Shinoki teaches the vehicle battery [8] operatively connected to a vehicle combustion engine of the vehicle for charging [0014; 0015].

Regarding Claims 4 and 15, Kenji, as modified, teaches the invention above and Shinoki teaches an [auxiliary] battery [2; 0009] and where a control system [control circuit; 0011] operatively connect the auxiliary battery [2] to the auxiliary compressor [implicitly taught as the compressor of the sub air conditioner; 0010; 0012; where the control circuit when the switch is OFF the auxiliary battery is connected to the compressor of the sub air conditioner and where the limitation appears to be claimed in the alternative].
For Clarity, in regard to Claim 15, the method as claimed is carried out during the normal operation of the apparatus of Kenji, as modified above.




Regarding Claim 5, Kenji, as modified, teaches the invention above and Shinoki teaches a vehicle battery [8] and an [auxiliary] battery [2]; and a control system [control circuit] configured to operatively connect at least one of the vehicle battery and the [auxiliary] battery to the auxiliary compressor or the vehicle compressor [0010-0012; where the limitation appears to be claimed in the alternative].

Regarding Claim 6, Kenji, as modified, teaches the invention of Claim 5 above and Shinoki teaches a disconnect switch [42] configured to disconnect the vehicle battery from the auxiliary battery and the compressor [0010-0012].

Regarding Claim 7, Kenji, as modified, teaches the invention of Claim 3 above and Shinoki teaches a vehicle charging system [6] operatively connected to a vehicle internal combustion engine [0013]; and the vehicle battery [2] is operably connected to the vehicle charging system [0013].

Regarding Claim 16, Kenji, as modified, teaches the invention above and Shinoki teaches a vehicle battery [8] and an [auxiliary] battery [2] and where the vehicle battery [8] and the auxiliary battery [2] are configured to be operatively connected to a vehicle internal combustion engine of the vehicle for charging [0014].

Regarding Claims 8 and 17, Kenji, as modified, teaches the invention above and Shinoki teaches a vehicle charging system [6] operatively connected to a vehicle internal combustion engine and the auxiliary battery [2] is operably connected to the vehicle charging system [0013].

Regarding Claim 9, Kenji, as modified, teaches the invention of Claim 5 above and Shinoki teaches a vehicle charging system operatively connected to a vehicle internal combustion engine; and the vehicle battery and auxiliary battery are operably connected to the vehicle charging system [As modified above, see the rejections of Claim 7 and Claim 8 above for detailed discussion].

Regarding Claim 10, Kenji, as modified, teaches the invention of claim 9 above and Shinoki teaches a first disconnect switch [5] configured to disconnect the vehicle battery [2] from the vehicle compressor; and a second disconnect switch [41] configured to disconnect the auxiliary battery from the auxiliary compressor [0013].

Response to Arguments
On pages 7 – 10 of the remarks, Applicant argues with respect to Claims 1 and 12 that Kenji (JPH11301255A, hereinafter “Kenji”) as modified by Shinoki (JP2008081078A, hereinafter “Shinoki”) does not teach "the use of an auxiliary valve array that allows two compressors to share a single evaporator coil."  Applicant's arguments have been considered but are not persuasive. 

MPEP 2144.08 explains establishing a prima facie case of obviousness. 

In response to Applicant's arguments, Applicant is reminded that the “single evaporator coil” is evaporator 6 of Kenji and Kenji teaches the relevant structure where in the vehicle mode, the vehicle compressor [1] is operatively connected to the vehicle evaporator coil [6] and to the vehicle compressor coil [3] and the auxiliary compressor [11] and the auxiliary compressor coil [13] are disconnected from the vehicle evaporator coil [6; 0025; where configurations are described whereby the compressor 1 provides coolant to evaporator 6 constituting a vehicle mode and the disconnect of the auxiliary compressor and auxiliary compressor coil is realized when valves 53, 54 and 55 are closed]; and
in the auxiliary mode, the vehicle compressor [1] and vehicle compressor coil [3] are disconnected from the vehicle evaporator coil [6] and the auxiliary compressor [11] is operatively connected to the vehicle evaporator coil  and to the auxiliary compressor coil [0028; where configurations are described whereby compressor 11 provided coolant to evaporator 6 constituting an auxiliary mode and the disconnect of the vehicle compressor and vehicle evaporator coil is realized when valve 56 is closed].  Accordingly, the rejection is maintained.
For at least the reasons above, claims 1-10 and 12-17 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763